Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/920,550 which was filed 07/03/20 and is a continuation of application 16/391,406, now US Patent 10,726,839, which is a continuation of application 15/591,188, now US Patent 10,311,870. In a preliminary amendment 09/29/20, claim 1 was amended and claim 3 was cancelled. Claims 1 and 2 are pending in the application and have been considered.

Claim Objections
In claim 1, line 35, should “contents of second buffer” be “contents of the second buffer”?
In claim 1, line 40, should “the voice processing service to execute” be “the voice processing service executes”?
In claim 1, line 48 (the last line) should “data communications” be “data communication”?
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of US Patent 10,726,839 in view of Hatfield et al. (2016/0322045).
Specifically, a comparison of e.g. claim 1 in the present application with claim 1 of US Patent 10,726,839 yields the following:
(Present application)				           (US Patent 10,726,839)
1. A system for processing voice commands, comprising: 
at least one computerized device, the at least one computerized device having: 

at least one microphone to capture user voices; 

a first processor to digitize and process audio received from the at least one microphone and to store a copy of the processed audio in a circular buffer and to execute a first voice recognition 


a second processor, the second processor having greater computational capacity than the first processor and 

normally operating at a first rate having a first computational capacity and responsive to a signal from the first processor indicating that the first voice recognition algorithmic model has detected the presence of the wake word in the circular buffer such that the second processor commences operation at a second rate having a greater computational capacity that the capacity at the first rate, the second processor receiving a copy of the contents of the circular buffer from the first processor and receiving and buffering a copy of the processed received audio stream in a second buffer, the second processor executing a second voice recognition algorithmic model on the copy of the contents;

 a data communications module operable to transmit and receive data; 

a voice processing service, remotely located from the at least one computerized device; 

wherein the data communications module is operable to provide data communication between the at least one computerized device and the remote voice processing service, the data communications providing the voice processing service with the copy of 

at least one of the contents of the circular buffer and the contents of second buffer 

to the voice processing service when the second voice recognition algorithmic model verifies the presence of the wake word in the data communication; and 

wherein the voice processing service executes a third voice recognition algorithmic model 

one of the circular buffer and the second buffer received at the voice processing service to verify the presence of the wake word therein and, 

if the third voice recognition algorithmic model does not verify the presence of the wake word, then the voice processing service sending a message to the at least one computerized device indicating that the wake word was not present and, 

if the third voice recognition algorithmic model does verify the presence of the wake word, then the voice processing service processes the contents of the data communication.




at least one computerized device, the at least one computerized device having:

at least one microphone to capture user voices;

a first processor to digitize and process audio received from the at least one microphone and to store a copy of the processed audio in a circular buffer and to execute a first voice recognition 


a second processor 



normally operating at a first rate having a first computational capacity and responsive to a signal from the first processor indicating that the first voice recognition algorithmic model has detected the presence of the wake word in the circular buffer such that the second processor commences operation at a second rate having a greater computational capacity than the capacity at the first rate, the second processor receiving a copy of the contents of the circular buffer from the first processor and receiving and buffering a copy of the processed received audio stream in a second buffer, the second processor executing a second voice recognition algorithmic model on the copy of the contents… 

a data communications module operable to transmit and receive data;

a voice processing service, remotely located from the at least one computerized device;

wherein the data communications module is operable to provide data communication between the at least one computerized device and the remote voice processing service, the data communications providing the voice processing service with 

the copy of the contents of the circular buffer and the contents of second buffer

 to the voice processing service when the second voice recognition algorithmic model verifies the presence of the wake word in the copy of the contents of the circular buffer; and

wherein the voice processing service executes a third voice recognition algorithmic model … 
copy of the second buffer received at the voice processing service to verify the presence of the wake word therein and, 


if the third voice recognition algorithmic model does not verify the presence of the wake word, then the voice processing service sending a message to the at least one computerized device indicating that the wake word was not present and … 

if the third voice recognition algorithmic model does verify the presence of the wake word, then the voice processing service processing the contents of the third buffer.




A
Dependent claim 2 of the present application is substantially similar to claim 2 of US Patent 10,726,839 and is considered obvious in view of claim 2 of US Patent 10,726,839 and Hatfield for similar reasons.

Allowable Subject Matter
Claims 1 and 2 would be allowable if Applicant were to file a proper terminal disclaimer disclaiming any portion of the patent term resulting from this application that would extend beyond the patent term date of US Patent 10,726,839, thereby overcoming the nonstatutory obviousness-type double patenting rejections outlined above.


The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:


Consider claim 1, Hatfield discloses a system for processing voice commands, comprising: at least one computerized device (mobile device, [0015]), the at least one computerized device having: at least one microphone to capture user voices (the user issues commands that are detected by the microphones, [0055]); a first processor to digitize and process audio received from the at least one microphone and to store a copy of the processed audio in a circular buffer (the signal Bin derived from the microphone is sent to a circular buffer, [0057]) and to execute a first voice recognition algorithmic model to detect the presence of a predefined wake word in the circular buffer (voice triggered wake-up, [0005], the microphone signal Bin is sent to a low-power trigger detection block 40, which detects whether or not the signal contains data representing a spoken trigger phrase, [0059]).
normally operating at a first rate having a first computational capacity and responsive to a signal from the first processor indicating that the first voice recognition algorithmic model has detected the presence of the wake word in the circular buffer such that the second processor commences operation at a second rate having a greater computational capacity that the capacity at the first rate” and “a voice processing service, remotely located from the at least one computerized device; wherein the data communications module is operable to provide data communication between the at least one computerized device and the remote voice processing service, the data communications providing the voice processing service with the copy of at least one of the contents of the circular buffer and the contents of second buffer to the voice processing service when the second voice recognition algorithmic model verifies the presence of the wake word in the data communication; and wherein the voice processing service to execute a third voice recognition algorithmic model on the copy of one of the circular buffer and the second buffer received at the voice processing service to verify the presence of the wake word therein and, if the third voice recognition algorithmic model does not verify the presence of the wake word, then the voice processing service sending a message to the at least one computerized device indicating that the wake word was not present and, if the third voice recognition algorithmic model does verify the presence of the wake word, then the voice processing service processes the contents of the data communications.”

In Hatfield, the first and second trigger detection block operations are described as follows:
“[0121] The first trigger detection block 70 detects whether or not the received signal contains data representing a spoken trigger phrase, using relatively loose detection criteria, meaning that the first trigger detection block 70 has a very high probability of recognising the trigger phrase in the data, but with a correspondingly higher risk of a false positive (that is detecting the presence of a trigger 72 also detects whether or not the received signal contains data representing a spoken trigger phrase, but using relatively tight detection criteria, meaning that the second trigger detection block 70 has a lower risk of producing a false positive detection. The first trigger detection block may be less complex than the second trigger detection block, and may therefore consume less power and/or be less computationally intensive when active. The second trigger detection block may be activated only after the first trigger detection block has detected a likely trigger phrase.”

While remote validation of a received wake word at a remote server was known as demonstrated by Dahan (2016/0055847), a modification or combination of Hatfield and Dahan would not have resulted in the above processor rate operation and data communications module recited in the claim. Therefore, claim 1 is considered new and non-obvious over the prior art. Dependent claim 2 contains allowable subject matter because it further limits the allowable subject matter of parent claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                         02/25/22